Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on a provisional application 62/385659 filed on September 9, 2016.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1- 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Chinese Document ID No. 205378045 U), herein “Zhang.”


Regarding claim 1,
Zhang teaches a field controller (information collector, Page 3, Par. 4: “…wherein the image collecting circuit board comprises a printed circuit board and fixed ARM processor…”) and sensor (various types of cameras) comprising an elongate body having a hollow interior (vertical rod 1-1, See Zhang figure 1 below) and axially opposite first and second ends with a first arm (first rail 1-2, Fig. 1) extending outward from the elongate body adjacent to the first axial end and a second arm (third rail 1 – 5 or rail 1 – 6, Fig. 1) extending outward from the elongate body (see  adjacent to the second, axially opposite end, each of the arms having an imaging device (Cameras 5; and 7 and 8) mounted thereon, the first arm imaging device being positioned to obtain images in a direction toward the second axial (downward towards the bottom) end of the elongate body, (Page 5, Par. 3: “In order to achieve better image collection effect, preferably, in this embodiment, the infrared camera 5 through screw nut is vertically downwards fixed on the lower side of the first transverse rod 1-2. Infrared camera 5 comprises a 1 infrared light and camera of 200 W pixels, can be vertically downward to collect image information of the plant canopy”) 
the second arm imaging device (camera 7 or camera 8 attached to rail 1-5, Fig. 1) being positioned to obtain images in a direction toward the first axial end, (Page 5, Par. 3: “…the first standard-definition camera 7 and second standard definition camera 8 are through screw and nut is inclined upwards for 45 degrees are fixed on the upper side of the fourth rod 1-5 and fifth rail 1-6.” Page 6, Par. 3, line 9: “the first and the second photographing angle of standard-definition camera is adjustable…” Examiner’s Note – Figure 1 below shows camera 5 pointed directly down and camera 7 is pointed toward camera 5; and Zhang teaches that camera 7 is at a 45 degree angle.  Also, Zhang on page 6, paragraph 3, line 9 states that the angle of the camera is adjustable.  In the broadest reasonable interpretation of Zhang, camera 7 could also be adjusted directly upwards; and one having ordinary skill would reason that given a certain camera lens, camera 7 could view camera 5 and thus the viewpoint is pointed in the upward direction.) 
the first and second arms being spaced apart from one another along a length of the elongate body (the vertical rod 1-1 has an elongated body as shown below in figure 1) at a distance sufficient to image a canopy of crop growth in a field in which the field controller and sensor is deployed.  (Page 2, Par. 5: “This utility model technical problem to be solved is to solve the single angle of existing crop image acquisition device, cannot be collected from all image information of crops, thereby causing cannot crop growth condition of the real-time analysis.” See also Page 2, paragraph 3 for the problem to be solved.)  


    PNG
    media_image1.png
    828
    766
    media_image1.png
    Greyscale

Regarding claim 2,
Zhang teaches the limitations of claim 1 which claim 2 depends. Zhang also teaches that the imaging device of at least one of the first and second arms is a camera. (Page 4, last paragraph: “image information collector 3 are electrically connected; the camera group comprises respectively electrically connected with the image information collector 3 of the infrared camera 5, high definition camera 6. the first standard-definition camera 7 and second standard-definition camera 8, wherein electric connection is connected by video transmission line, an infrared camera 5, a high definition camera 6, a first standard-definition camera 7, photographing of the second standard-definition camera 8 is adjustable, and the infrared camera 5.”) 

Regarding claim 3,
Zhang teaches the limitations of claim 1 which claim 3 depends. Zhang also teaches that the imaging device of at least one of the first and second arms is an infra-red imaging device. (Page 2, Par. 5, line 6: “…the camera group comprises infrared camera…”) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 7 – 12, and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lou et al. (Chinese Document ID No. 105547252 A), herein “Lou.” 

Regarding claim 4,
Zhang teaches the limitations of claim 1 which claim 4 depends. Zhang does not teach that the arm (rail) is adjustable. However, Lou does teach that at least one of the first and the second arms has an adjustable length of projection from the elongate body.  (Page 5, last paragraph: “Preferably, a guide rail 12 is a cylinder-shaped structure, a slider 32 rotatably sleeved on the guide rail 12, a connecting rod 33 connected with the nut of the angle 31 and the slide block 32 is adjustable so that the support rod 30 can be adjustable in angle in the horizontal plane. strictly speaking, the connecting rod 33 and the sliding block 32 is detachable and adjustable connection, and welding and so on. when the support rod 30 to be forward and backward swing a certain angle, connecting rod 33 and the sliding block 32, then swinging supporting rod 30 and then fixed. Likewise, the support rod 20 to swing a certain angle, it is so. which can make the embodiment observed crop canopy in a larger range, …” See figure 1.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the crop image acquisition device that has two cameras attached to arms (rails) where the cameras are oriented toward each other as in Zhang with a crop and plant image collecting device that has adjustable arm which also has a camera attachment as in Lou in order to observe the crop canopy in a larger range and provide clear canopy observations and continuous observations. (Page 6, Par. 1 and Page 4, Par. 2) 

Regarding claim 5,
Zhang teaches the limitations of claim 1 which claim 5 depends. Zhang does not teach and additional sensor. However, Lou does teach that at least one of the first and second arms includes at least one additional sensor. (figure 1, item 610 ultrasonic sensor, and item 68 light intensity sensor.) 

Regarding claims 7 - 9,
Zhang teaches the limitations of claim 1 which claim 7 depends. Lou also teaches that first and second modules removably connectable to each other (claim 7) that a third module removably connectable with and disposed between the first and second modules. (claim 8) and a fourth module removably connectable with at least two of the first, second and third elongate bodies. (Page 5, Par. 5: “Preferably, a guide rail 12 is a cylinder-shaped structure, a slider 32 rotatably sleeved on the guide rail 12, a connecting rod 33 connected with the nut of the angle 31 and the slide block 32 is adjustable so that the support rod 30 can be adjustable in angle in the horizontal plane. strictly speaking, the connecting rod 33 and the sliding block 32 is detachable and adjustable connection, and welding and so on. when the support rod 30 to be forward and backward swing a certain angle, connecting rod 33 and the sliding block 32, then swinging supporting rod 30 and then fixed. Likewise, the support rod 20 to swing a certain angle, it is so. which can make the embodiment observed crop canopy in a larger range, without moving the bracket and vertical driving mechanism, improves the observing another area crop canopy image accuracy and reduces the physical operation.” Figure 1. Examiner’s Note – Figure 1 shows four possible modules 11, 12, 13, and 14 that are connected and detachable by slider blocks 22 and 32 that hold the two supporting rods 20 and 30 of the apparatus.) 

Regarding claim 10,
Zhang teaches the limitations of claim 1 which claim 10 depends. Zhang does not teach, in addition to the camera, a plurality of sensors. However, Lou does teach that the elongate body comprises a plurality of sensors, the sensors including at least one for sensing temperature, humidity, CO2 , barometric pressure, light quantity and quality, wind speed and direction, rainfall, soil moisture, soil temperature and nutrient composition, and root growth. (Page 5, Par. 2: “two vertical driving mechanism, two supporting rods 30/20, two soil moisture sensors 61/62. soil temperature sensor 63, ombrometer 64, the laser displacement sensor 65 /69, air temperature and humidity sensor 66, a wind speed sensor 67, a light intensity sensor 68, plate 7, ultrasonic sensor 610, image acquisition device 611. an annular light source 612, connected with the stepping motor and the sensor data processing system 8 and data processing system 8 through the wireless communication antenna 81 connected with the control centre (or referred to as FTP server) 9. wherein two vertical drive mechanisms have the same structure, respectively comprises a stepping motor 51, a lead screw 11, a guide rail 12, a nut 31, a slider 32, a connecting rod 33 and a stepping motor 52, a lead screw 13, a guide rail 14, a nut 21, a slider 22/24, a connecting rod 24/25.”) 

Regarding claim 11,
Zhang and Lou teach the limitations of claim 10 which claim 11 depends. Lou also teaches that a portion of the plurality of sensors is configured to sense a like environmental and crop characteristic. (Page 3 last paragraph, and page 4 first paragraph.) 

 Regarding claim 12,
Zhang and Lou teach the limitations of claim 11 which claim 12 depends. Lou also teaches that the portion of the sensors configured to sense a like environmental and crop characteristic are arranged with a common spacing interval along a length of the elongate body.  (Page 11, Par. 1, lines 12 – 24: “for collecting crop canopy image, annular light source, set on the second supporting pole end part, and said image collecting device placed around. used for low light or night shoot for the image acquisition component light, ultrasonic wave sensor, set on the second supporting pole end part, said image acquisition device and equal height, when used for realize detection distance of the image collecting device and the plant canopy, and determine the best shoot distance, data processing system, and the first vertical driving mechanism, the second vertical driving mechanism, the first soil moisture sensor, the second soil water sensor, soil temperature sensor, rain gauge, air temperature humidity sensor, strong light sensor, wind speed sensor, image collecting device, annular light source, ultrasonic wave sensor connected with, for the adjusting the first vertical driving mechanism, operation of the second vertical driving mechanism, to make the first supporting rod and the second supporting rod located at the set height”  See also the complete claim 1 of Lou.) 

Regarding claim 18,
Zhang teaches the limitations of claim 1 which claim 18 depends. Lou teaches a wireless transmitter configured to transmit data representative of output of the sensors.  (Page 5, Par. 2: “…the sensor data processing system 8 and data processing system 8 through the wireless communication antenna 81 connected with the control centre (or referred to as FTP server) 9.”

Regarding claim 19,
Zhang and Lou teach the limitations of claim 18 which claim 19 depends. Lou also teaches a processor configured for communication with a plurality of remote computers via a network and a memory, the processor being configured to store a data structure in the memory, the data structure comprising a plurality of data items associated together as crop and environmental conditions sensed by the field controller and sensor; and provide the data structure to a plurality of remote computers via the network in accordance with criteria associated with a user of the system. (Page 7, Par. 3: “Data processing system 8 is a data collecting analyzing and processing centre of storage, communication, comprising a power supply module, a CPU, a register, data memory (SD card), a network module, a sensor interface, and so on. is used for connecting the sensor, on the basis of processing and analyzing data, adjusting the position, and receiving and storing digital images, can through the on-chip antenna is connected 81 the digital image is uploaded to the FTP server, and so on.”) 

Regarding claim 20,
Zhang and Lou teaches the limitations of claim 19 which claim 20 depends. Lou also teaches that the processor is further configured to activate field management equipment based upon the data.  (Page 7, Par 1: “…digital imaging key component 611, preferably, is a programmable camera, the fixed focus lens and can be changed according to different test requirements (wide angle fixed focus, standard coke, coke, etc.), camera shutter speed, the ISO sensitivity, the focus and the aperture value of the lens can be set by the instruction of the data processing system 8.”) 

Regarding claim 21,
Zhang and Lou teaches the limitations of claim 20 which claim 21 depends. Lou also teaches that the field management equipment includes at least one of an irrigation system, a water delivery system, a pest control delivery system, and a fertilization delivery system.  (Page 7, last paragraph and Page 8, Par. 1: “The each sensor detects moisture, temperature, humidity, wind speed and precipitation data, judging the weather condition, and according to the detected data of the ultrasonic sensor, so as to adjust the shooting frequency of the image collecting device, shooting height. and according to the light intensity sensor, judging the light intensity so as to adjust the image collecting device comprises a shutter speed, ISO sensitivity, focus (focus adjustment, and also can be the focus selection, mainly changing the camera is focusing mode, under the condition of proper illumination, it can select automatic focusing mode, the focus can be automatically or manually designated mode, the illumination condition is not appropriate, the automatic focusing cannot be carried out, on the one hand, can be light, one can choose the manual focusing. The best focus parameter of the camera and the lens to precisely set) and an aperture value in the shooting parameter, and control ring light source operating parameters. Further, data processing system 8 also stores the crop 200 character data, crop weather history data of 200 growth area, or obtaining such data from the control center 9 through the communication mode, and according to the set model, scientific analysis of the current weather conditions, judging. The embodiment can in various weather conditions, crop 200 of different growth period, 200 accurate crop canopy image acquisition, according to observation to set shooting modes of different frequencies, growing environment of crops for dividing and judging according to the monitoring element, in a particular context can be dynamically encrypted continuous observation (frozen-injury, dry hot air, plant diseases and insect pests, anti-haze, drought and flood salt and alkali) or giving up monitoring according to observation (long term disaster caused by removal or death). the weather conditions and crop types (sometimes crop grows quickly, long growth period, the image acquisition frequency should be increased), growth stage (the same crops in different growing period, the property change has obvious difference. it should be suitably changed), area and historical weather data (a certain place is mostly a rainy season or glaucum, crop growth in a certain time interval change is changed, the image acquisition frequency should properly), soil data (fertility of soil of different area have obvious difference. crop growth and shape change is also different, so the image acquisition frequency should be properly changed) and so on into consideration. for example, in the following scenario, the application of the present embodiment will be changed correspondingly:” See also Page 8 following paragraphs. See also Jinseok Page 4, first paragraph.) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Aoyanagi (Japanese Document ID No. 2017023021 A).  

Regarding claim 6,
Zhang teaches the limitations of claim 1 which claim 6 depends. Zhang does not teach a fisheye lens. However, Aoyanagi does teach that wherein the imaging device of at least one of the first and second arms includes a fish eye lens.  (Page 7, Par. 3, line 6: “a camera using a 360 degree omnidirectional fisheye lens such as the monitoring camera” Page 11, Par. 1, line 5: “Fig.9 (a) has shown the specific structural example of the frost detection apparatus.  That is, in FIG. 9 (a), the main pillar 43A of the sprinkler 43 is used for a rotary observation for observing and grasping the situation on the table before and after the frost and the situation of the crop, and for reference of subsequent measures. A camera 44 is installed.” Examiner’s Note – Aoyanagi does not explicitly teach that the camera 44 has a fisheye lens; however, because it is an observation camera one having ordinary skill would conclude such an embodiment.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the crop image acquisition device that has two cameras attached to arms (rails) where the cameras are oriented toward each other as in Zhang with using a fisheye lens to observe crops as in Aoyanagi in order to way to manage fields and observe crops that are unattended, (Page 2, Par. 4) 

Claims 13, 14, and 23 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lou in further view of Korean published document: Jinseok et al. (Korean Doc. ID No.  KR 101531367 B1), herein “Jinseok.” 

Regarding claim 13 ,
Zhang and Lou teach the limitations of claim 10 which claim 13 depends. They do not teach an access opening.  However, Jinseok does teach that the elongate body (holding 10, Fig. 3) includes an access opening into the hollow interior of the elongate body.  (Page 5, last paragraph: “Wind power and the battery for storing the electric power generated in the power generation portion 30 and the photovoltaic power generation unit 20, to be provided with a control unit for controlling operation of lighting the entire power storage through the controller is mounted inside a holding (10) positioned as the control, it is preferable that holding from exposure control box lid (13) mounted on the outside and close to the controls (10). See also Page 5, Par. 3 and 4 that describes that background of the device that senses the movement of animals or other objects and protect the garden and/or plants. Examiner’s Note – Figure 3 that shows a tubular monitoring device with an elongated body and an access opening (13) into the hollow interior. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the crop image acquisition device that has two cameras attached to arms (rails) where the cameras are oriented toward each other as in Zhang with a crop and plant image collecting device that has adjustable arm which also has a camera attachment as in Lou with the long tubular device that monitors and senses objects such as animals nearby that has an access panel on the hollow body as in Jinseok in order to gain access to the controller which is inside the hollow box. (Page 5, last paragraph).

Regarding claim 14,
Zhang, Lou, and Jinseok teach the limitations of claim 13 which claim 14 depends. Jinseok also teaches that the access opening comprises a panel on an outer surface of the elongate body.  (See figure 3 in Jinseok) 

Regarding claim 23,
Zhang and Jinseok teach the limitations of claim 22 which claim 23 depends. Lou teaches the portions of claim 23 which mirror those limitations of claim 10 as rejected in Lou.  Lou teaches that the elongate body comprises a plurality of sensors, the sensors including at least one for sensing temperature, humidity, CO2 , barometric pressure, light quantity and quality, wind speed and direction, rainfall, soil moisture, soil temperature and nutrient composition, and root growth.  (Page 5, Par. 2: “two vertical driving mechanism, two supporting rods 30/20, two soil moisture sensors 61/62. soil temperature sensor 63, ombrometer 64, the laser displacement sensor 65 /69, air temperature and humidity sensor 66, a wind speed sensor 67, a light intensity sensor 68, plate 7, ultrasonic sensor 610, image acquisition device 611. an annular light source 612, connected with the stepping motor and the sensor data processing system 8 and data processing system 8 through the wireless communication antenna 81 connected with the control centre (or referred to as FTP server) 9. wherein two vertical drive mechanisms have the same structure, respectively comprises a stepping motor 51, a lead screw 11, a guide rail 12, a nut 31, a slider 32, a connecting rod 33 and a stepping motor 52, a lead screw 13, a guide rail 14, a nut 21, a slider 22/24, a connecting rod 24/25.”)

Regarding claim 24,
Zhang, Jinseok, and Lou teach the limitations of claim 23 which claim 24 depends.  Lou also teaches that the portion of the plurality of sensors is configured to sense a like environmental and crop characteristic. (Page 3 last paragraph, and page 4 first paragraph.) 

Regarding claim 25,
Zhang, Jinseok, and Lou teach the limitations of claim 24 which claim 25 depends.  Lou also teaches that the portion of the sensors configured to sense a like environmental and crop characteristic are arranged with a common spacing interval along a length of the elongate body.	 (Page 11, Par. 1, lines 12 – 24: “for collecting crop canopy image, annular light source, set on the second supporting pole end part, and said image collecting device placed around. used for low light or night shoot for the image acquisition component light, ultrasonic wave sensor, set on the second supporting pole end part, said image acquisition device and equal height, when used for realize detection distance of the image collecting device and the plant canopy, and determine the best shoot distance, data processing system, and the first vertical driving mechanism, the second vertical driving mechanism, the first soil moisture sensor, the second soil water sensor, soil temperature sensor, rain gauge, air temperature humidity sensor, strong light sensor, wind speed sensor, image collecting device, annular light source, ultrasonic wave sensor connected with, for the adjusting the first vertical driving mechanism, operation of the second vertical driving mechanism, to make the first supporting rod and the second supporting rod located at the set height”  See also the complete claim 1 of Lou.)


Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lou in further view of Riess et al. (US PG Pub. No. 20150075299), herein “Riess.” 

Regarding claim 15 ,
Zhang and Lou teach the limitations of claim 10 which claim 15 depends. They do not teach that the plurality of sensors are housed inside the hollow interior.  However, Riess does teach that the wherein at least one of the plurality of sensors is housed in the hollow interior of the elongate body.  (Abstract: “An environmental testing and monitoring system uses a sampler to hold resin or other adsorbent for contaminants, pollutants, nutrients, or other chemicals uptake from water or air, and preferably includes remote real-time sensors that detect and transmit physical and/or chemical data by wireless or wired telemetry and GPS systems. The sampler and/or sensors may be attached to a ground-insertion tool having at least one screw portion. The sampler and sensors may be attached to a fixed or floating buoy system that is capable of solar charging or may be affixed to other supports to allow precise placement in, and easy retrieval from, various structures and environments including fresh and saltwater, soil and sediment, water and sludge pipes and vessels, air, and gaseous streams and emissions. Time-measured, mass-balanced data sets may be achieved from the extended-time-accumulated values from the resin/adsorbent sampler left in place for an extended time, and preferably from the real-time sensors that transmit a steady stream of information throughout said extended time.” Par. 0079: “These sampler systems may be installed in the ground, for example, in soil, sediment, gardens, or agricultural regions. These samplers rely on liquid in the soil/sediment, including liquid seeping down into the soil-sediment, to flow into the sampler and/to contact the sensor discs to contact the resin/ adsorbent and the sensor materials/membranes.” Par. 0006: “The preferred sampler enclosure comprises an outer sidewall, wherein at least a portion of the outer sidewall is fluid-permeable. The fluid-permeable sidewall/portion may be screen, mesh, perforated material, fabric, or other fluid-permeable material that allows fluids including water or air, and contaminants carried therein, through the sidewall/portion to reach ion-exchange resin or other adsorbent in a space inside the enclosure. In certain embodiments, the enclosure is generally cylindrical, wherein the outer sidewall is axial or generally-axial, and an inner member extends coaxially and parallel to the outer sidewall to form an annular space between said inner member and said outer sidewall that receives the resin/adsorbent. The inner member is preferably a tubular or other hollow member having an open-ended axial passage at or near the central axis of the sampler.”  Par. 0083: “The run-off will enter the container to contact one or more samplers 10 and preferably discs inside the container(s).  The container may be set on or shallowly in the ground…” See also Par. 0008, 0070, and 0090. See figures 1 – 3B) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the crop image acquisition device that has two cameras attached to arms (rails) where the cameras are oriented toward each other as in Zhang with a crop and plant image collecting device that has adjustable arm which also has a camera attachment as in Lou with having a cylindrical sensing device with sensors that are inside and removable as in Riess in order to allow the sensors to be protected within the housing and to be able to easily load and unload the sensor/resin. (Par. 0008) 

Regarding claim 16,
Zhang and Lou teach the limitations of claim 10 which claim 16 depends. They do not teach that the plurality of sensors insertable into the hollow interior. However, Riess does teach that a sensor mounting structure removably insertable into the hollow interior of the elongate body.  (Par. 0008: “The outer sidewall, inner member, and end-covers may be connected together by various means to form the enclosure structure of the sampler. Preferably, the bottom end-cover is permanently or semi-permanently connected to the outer sidewall and the inner member, and the top end-cover is removably connected to the outer sidewall and the inner member so that it is easily detached from the other parts of the enclosure for loading and unloading of the resin/adsorbent. Thus, the enclosure may be taken at least partially apart for insertion of resin or other adsorbent, including loose resin/adsorbent or fluid-permeable packet(s)/container(s) of resin/adsorbent. The enclosure and/or entire sampler may be retrieved from the environment for transport to a laboratory for analysis of the resin/adsorbent, wherein certain embodiments comprise the resin/adsorbent being removed from the sampler prior to the analysis and certain embodiments comprise the resin/adsorbent remaining in the sampler enclosure during analysis. Alternatively, the enclosure may be taken at least partially apart on-site for a quick change-out of the resin/adsorbent and re-installation of the sampler in the environment, in which case only the resin/adsorbent needs to be taken to the laboratory. In the later case, environmental monitoring may continue, with a fresh resin/adsorbent, after only an extremely short interruption.”) 

Regarding claim 17,
Zhang and Lou teach the limitations of claim 16 which claim 17 depends. Riess also teaches that the sensor mounting structure has engagement surfaces configured to allow at least one of the plurality of sensors to be removably mounted to the sensor mounting structure.  (Par. 0125: “The sampler housing design allows for fast insertion and removal of multiple, different, interchangeable resins into the same ("universal") cylindrical housing.”) 

Claim 22 it is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Jinseok. 

Regarding claim 22,
Zhang teaches the limitations of claim 1 which parallel the limitations of claim 22, but does not explicitly teach the different tubular members. However, Jinseok does teach a field controller and sensor comprising at least two tubular members releasably connected to each other to form elongate body having a hollow interior and axially opposite first and second ends (Page 4, Par. 5: “Holding (10) the lamp 40 is provided attached to the side for illumination, lower end and ipseol ( ) buried in the ground, the upper end has been made of a metal such as stainless steel and to prevent corrosion holding cap 12 is It is mounted. Is formed by a holding cap 12 is the multi-stage ( ), to be formed such that toward the upper diameter is small, the second diameter portion 122 has a diameter greater than the first diameter portion 121 coupled to the top of the holding (10) preferably by reducing the system to prevent interference when the blades 31 rotate, the third diameter section 123 which is located at the top of the second diameter portion 122 is a wind power generation unit 30, at the top to be installed (see Fig. 1).”  Examiner’s Note – Figure 1 and 3 show a holding (10) that is tubular and connects two tubular members of different sizes (items 10, 121, and 122, figure 3) that are connected to each other and form the elongated body with a hollow interior which is shown by opening of item 13.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the crop image acquisition device that has two cameras attached to arms (rails) where the cameras are oriented toward each other as in Zhang with the long tubular device that monitors and senses objects such as animals and has multiple tubular members to form a hollow body as in Jinseok in order to have a device that holds multiple portions and prevent interference and accommodate different components of the apparatus. (Page 4, Par. 5)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116